UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X



 UNITED STATES OF AMERICA,                                    CONSENT TO PROCEED BY
                                                              VIDEO OR TELE CONFERENCE
                        -against-
                                                              7:20-mj-03995
Maurice Williams
                        Defend ant(s),
                                                    -X



Defendant Maurice Williams hereby voluntarily consents to participate in the following
proceeding via 13 videoconferencing or Kl teleconferencing:


D Initial Appearance Before a Judicial Officer

       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


a Guilty Plea/Change of Plea Hearing


D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




 ^Aa^^ric^ VJiiU^v^
Defendant's Signature                              Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Maurice Williams                                   Benjamin Gold
Print Defendant's Name                             Print Counsel's Name



This proceeding was conducted by reliable video or ^lepHon'^jc^hferen^mg^echnoIogy.

 S/fo/-L-1                                           .' <->r
Date                                               lJ.S.^N-ri^Judge/U.^<1V[agistrateJudg;

                                                                               ,^°'
